Citation Nr: 1551051	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension with hyperkalemia.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for right knee condition.

4.  Entitlement to service connection for left knee condition.

5.  Entitlement to service connection for head injury.

6.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1977 to June 1977 and on active duty from November 1990 to April 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2008 rating decisions of the St. Petersburg, Florida, and Atlanta, Georgia Department of Veterans Affairs (VA) Regional Offices (RO), respectively.  

The November 2007 rating decision granted service connection for the Veteran's left wrist disability, assigning an initial rating of 10 percent; denied service connection for right hip disability and low back disability; and continued the previous denial of service connection for hypertension.

The August 2008 rating decision denied service connection for right foot and toes disability, left foot and toes disability, right knee disability, left knee disability, headaches, head injury, right shoulder disability, and dental disability.

In April 2011, the Board denied the Veteran's claim for an increased rating for his left wrist disability and remanded the remaining issues for further development.  The Board also noted that some of the Veteran's service treatment records had not been associated with the claims file at the time of his initial denial for hypertension in April 2003, but were available now.  As such, his hypertension claim was being adjudicated as an original claim of service connection and not a claim of new and material evidence.

In a June 2013 rating decision, the Veteran was granted service connection for right shoulder rotator cuff repair.  This represents a full grant of the benefit sought with regard to the Veteran's right shoulder claim and that issue is no longer before the Board.

In March 2014, the Board denied service connection for a right hip disorder and dental disorder and remanded the remaining issues for further development.

In a September 2015 rating decision, the Veteran was granted service connection for bilateral pes planus and plantar fasciitis.  This represents a full grant of the benefits sought with regard to the Veteran's bilateral feet and toes claims.  As such, those issues are no longer before the Board.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of doubt, hypertension with hyperkalemia had its clinical onset in service.

2.  A headache disorder is related to the Veteran's hypertension.

3.  Degenerative disc disease of the lumbar spine did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to the Veteran's military service.

4.  A right knee condition did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to the Veteran's military service.

5.  A left knee condition did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to the Veteran's military service.

6.  The Veteran does not have residuals of a head injury related to his military service.


CONCLUSIONS OF LAW

1.  Hypertension with hyperkalemia was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A headache condition was caused by the Veteran's service connected hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A right knee condition was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  A left knee condition was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  A head injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., April 2007 and March 2008 letters.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's April 2011 remand, VA sought information to verify the Veteran's period of ACDUTRA and provided the Veteran with low back and bilateral knee examinations in September 2011.   In compliance with the Board's March 2014 remand, VA obtained addendum opinions for the Veteran's bilateral knee, head injury, headache, and low back claims and provided the Veteran with a medical examination in August 2015 with regard to his hypertension claim.  These examinations and opinions contained all information needed to rate the disabilities.  The examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, they are adequate for VA purposes.  Thus VA has complied with the April 2011 and March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Generally

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478   (1991).  Thus, with respect to the Veteran's National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated while performing IDT.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT results from a disease process).

Certain disorders, such as arthritis and cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This one-year presumptive period described above does not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (IDT).

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309 the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a  secondary condition, the secondary condition shall be  considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Hypertension

A compensable level (10 percent) of hypertension requires diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101.  

The Veteran reports that he was first prescribed medication for his high blood pressure in the early 1980s, which was not during a period of active duty service and  not within one year of his separation from service in June 1977.  This, however, is not shown in the evidence of record, which instead contains multiple Reports of Medical History (RMH) from the 1980s wherein the Veteran denies a history of high blood pressure.  See e.g., December 1987 RMH.  The record does not contain an entrance examination for the Veteran's period of active duty service from November 1990 to April 1991.  Instead, the first record of a sufficiently high blood pressure reading (167/97) was noted at the time of his March 1991 separation examination.  Subsequent records continue to track the Veteran's hypertension.  See e.g., August 1995 Report of Medical Examination (noting treatment for hypertension).

The record shows a current diagnosis of hypertension with hyperkalemia.  Likewise, a sufficiently high blood pressure reading was noted at the time of his March 1991 separation examination.

Given the limitations of the record, the Board extends the Veteran the benefit of the doubt and determines that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Headaches

The April 2012 examiner confirmed a current headache diagnosis, but found that this condition was not the result of the August 1987 injury wherein he bumped his head on a hatch.  The August 2015 found that the Veteran's headaches were more likely the result of hypertension complications, taut neck musculature, age or other etiology.

As the Board is granting service connection for hypertension above, it follows that the Veteran's headaches also should be granted as the records suggests that they are likely secondary to complications of his hypertension.

Low Back Disability

A compensable (10 percent) level of degenerative disc disease requires x-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  The record does not contain x-ray evidence of arthritis within one year of either date of separation from service.  As such, presumptive service connection cannot be established.

Turning to the question of direct service connection, the record shows a current diagnosis of degenerative disc disease of the lumbar spine.  Likewise, the Veteran's service treatment records show complaints of back pain on the right side in March 1977.  Thus the first two requirements for direct service connection are met.

The remaining question is whether there is a medical nexus between that fall and the Veteran's current back condition.  To that end the Veteran has undergone two medical examinations.  The September 2011 examiner opined that the Veteran's current back condition was at least as likely as not the result of  a previous fracture that could have occurred in service following a fall in 1977, which was described by the Veteran as a fall from about 100 feet during basic training that was treated with three weeks of bedrest and medication.  This in-service injury and treatment is not corroborated by the Veteran's service treatment records, which fail to show any record of prescribed bedrest.  The Veteran is competent to report on that of which he or she has personal knowledge, such as this injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The August 2015 examiner reviewed all the evidence of record and September 2007 that was referenced by the September 2011 examiner.  The September 2007 lumbosacral spine x-ray showed degenerative changes and calcification near the anterior superior portion of the L1 vertebra but no definite fracture, stating that this could represent soft tissue or ligament calcification and if ligament calcification, then possibly this was due to a chipped fracture.  Then this examiner opined that the Veteran's degenerative disc disease was less likely than not caused by the Veteran's service and the Veteran's claimed injury less likely as not resulted in a fracture, noting that the Veteran's records showed no other back complaints and his periodic examinations repeatedly found his spine to be normal.  See also December 1987 RMH and March 1991 RMH (denying recurrent back pain).

Service connection based on continuity of symptomatology is not shown.  The Veteran is competent to report on the onset and continuity of observable symptomatology.  See Layno, 6 Vet. App. 465, 470.  Any such contention, however, would conflict with his earlier recorded statements and therefore would be not credible.  As explained above, the Veteran denied back problems in several subsequent Reports of Medical History.  See e.g., RMH August 1995.  As such, continuity of symptomatology is not established.

To the extent that the Veteran himself believes his degenerative disc disease was due to his military service, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Veteran's claimed injury was followed by a lengthy period without recurrent back pain, as per the Veteran's reports on his subsequent RMHs.  As such, this is not the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a low back condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.

Knee Disabilities

A compensable (10 percent) level of arthritis requires x-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  The record does not contain x-ray evidence of arthritis within one year of either date of separation from service.  As such, presumptive service connection cannot be established.

The Veteran has a current diagnosis of degenerative joint disease in both knees.  See e.g., September 2011 VA examination.  Additionally, service records from March 1991, including the Veteran's separation examination, note complaints of knee pain.  Thus the first two requirements for service connection are met.

With regard to the third requirement of a medical nexus, VA sought a medical opinion in September 2011.  This examiner found that the Veteran's bilateral knee disabilities were less likely as not due to his military service and more likely due to his work as a mechanic for 20 years after service.  As this examiner did not provide a rationale to support this finding, an addendum opinion was sought.  In an August 2015, the examiner again rendered a negative opinion on these claims.  This examiner reasoned that the Veteran's subsequent examinations and Reports of Medical History (RMH) did not show complaints of continued knee problems.  Moreover, the fact that the Veteran was able to work as a mechanic, a job that usually requires physical manipulations of the knees, for 20 years following service made it unlikely that the Veteran had a significant knee disability at that time and more likely that overuse of his knees in performance of that job may have caused his current bilateral knee conditions.

To the extent that the Veteran himself believes his degenerative joint disease of the bilateral knees was due to his military service, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, no specific injury was identified at the time of his in-service knee complaints.  See Undated sick slip.  Thus, this is not the type of situation contemplated by Jandreau.

Service connection based on continuity of symptomatology is likewise not shown.  The Veteran is competent to report on the onset and continuity of observable symptomatology.  See Layno, 6 Vet. App. 465, 470.  Any such contention, however, would conflict with his earlier recorded statements and therefore would be not credible.  As explained above, the Veteran denied knee problems in several subsequent Reports of Medical History.  See e.g., RMH August 1995.  As such, continuity of symptomatology is not established.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral knee conditions.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.

Head Injury

The Veteran's service treatment records show an injury in August 1987 wherein he bumped his head on a hatch.  The April 2012 examiner found that this condition was not the result of the August 1987 injury.  This examiner also confusingly found that this resulted in a mild traumatic injury while simultaneously finding no residuals.  As such, the Veteran underwent another examination in August 2015.

At the time of the August 2015 examination, the Veteran demonstrated symptoms of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; mildly impaired visual spacial orientation; occasionally getting lost in familiar surroundings; and occasionally impaired comprehension or expression or spoken or written language.

The August 2015 examiner then addressed the question of whether these symptoms were associated with the Veteran's August 1987 injury.  This examiner found that these symptoms were not residuals of that head injury, noting that there was no loss of consciousness or reports of the Veteran being dazed at the time of the initial injury and no other symptoms, aside from neck pain, were noted at the time.  There  were no follow up progress notes and no reference any residuals on the subsequent examinations.  Instead this examiner found that the Veteran's reported symptoms were more likely the result of hypertension complications, age or other etiology.

While the Veteran is competent to provide evidence of etiology of lay observable symptoms following this head injury, the absence of any associated complaints or record of treatment during the decades that followed, during which time the Veteran continued to serve on both active and inactive duty, undercuts the credibility of any such assertion.

Thus, the preponderance of the evidence is against service connection for head injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.












ORDER

Service connection for hypertension with hyperkalemia is granted.

Service connection for headaches is granted.

Service connection for degenerative disc disease of the lumbar spine is denied.

Service connection for right knee condition is denied.

Service connection for left knee condition is denied.

Service connection for head injury is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


